Exhibit 10.5

SEVERANCE AND SETTLEMENT AGREEMENT AND RELEASE

This Severance and Settlement Agreement and Release (the “Agreement”) is entered
into by and between Analogic Corporation (the “Company”) and John W. Wood Jr.
(“Mr. Wood”).

WHEREAS, Mr. Wood desires to resign from all his positions with the Company;

WHEREAS, the Company and Mr. Wood mutually desire an orderly transition to a new
President and Chief Executive Officer, and the parties wish to resolve orderly
and amicably Mr. Wood’s separation from the Company and establish the terms of
Mr. Wood’s severance arrangement;

NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the sufficiency of which is hereby acknowledged, the Company and
Mr. Wood agree as follows:

1. Resignation Date. Mr. Wood’s effective date of resignation from the Company
as Chief Executive Officer and a Director of Analogic Corporation shall be
December 31, 2006 (the “Resignation Date”). Mr. Wood resigned, effective
November 8, 2006, from all other offices, positions, and capacities in, at, or
of Analogic Corporation and any subsidiary or affiliate of Analogic Corporation,
and any other status or title involving or relating to the Company or any of its
subsidiaries or affiliates, including but not limited to Analogic Limited,
ANALOGIC FOREIGN SALES CORPORATION, Analogic Holding Luxembourg S.a r.l.,
ANALOGIC SECURITIES CORPORATION, ANADVENTURE II CORPORATION, ANA/DVENTURE 3
CORPORATION, ANADVENTURE DELAWARE, INC., AnaSky Limited, ANATEL COMMUNICATIONS
CORPORATION, ANEXA Corporation, Anexa Financial Services, Inc., ANRAD
CORPORATION, Bio-Imaging Research, Inc., B-K Medical Holding ApS, B-K Medical
ApS, B-K Medical AB, B-K Medical (Asia) Pte. Ltd., B-K Medical Benelux NV/SA,
B-K Medical (China) Limited, B-K Medical France S.A., B-K Medical Medizinische
Systeme GmbH, B-K Medicale S.r.l., B-K Medical Systems, Inc., B-K Medical
Thailand Ltd., B-K Medical UK, FTNI INC., ENHANCED CT TECHNOLOGY, LLC,
International Security Systems Corporation, PhotoDetection Systems, Inc.,
Shenzhen Anke High-Tech Company, Limited, SKY COMPUTERS, INC., SKY Computers
(Europe) Ltd., and Sound Technology, Inc.

2. Monetary Consideration. In return for the execution of this Agreement, and
provided that Mr. Wood has not revoked this Agreement, the Company agrees to pay
Mr. Wood on July 2, 2007, a single lump-sum payment of $203,000 (representing
six months’ of Mr. Wood’s salary at his regular annualized base salary rate of
$406,000), less legally required and voluntarily authorized deductions, and
otherwise in accordance with the Company’s customary payroll practices.

3. Additional Cash Compensation. The Company shall pay to Mr. Wood on the date
that is six (6) months after his Resignation Date (the “First Payment Date”) an
amount equal to two thousand (2,000) multiplied by the closing stock price of
Analogic Corporation common stock at the end of the stock market trading day on
December 29, 2006 (the “Established Stock Price”), which is the last stock
market trading day during the period of Mr. Wood’s employment with the Company.
The Company shall also pay to Mr. Wood on the date that is three (3) months
after the First Payment Date and at the end of each successive three (3) month
period after the First Payment Date through and including the date that is
thirty (30) months after Mr. Wood’s Resignation Date, an amount equal to the
product of one thousand (1,000) multiplied by the Established Stock Price. If
Mr. Wood breaches any of the terms of this Agreement, then, in addition to any
other remedies in law or equity available to the Company, Mr. Wood shall
thereupon immediately and automatically forfeit his right to receive any further
payments or benefits of any kind whatsoever under this or any other section of
this Agreement.

4. Health and Dental Coverage. For a period ending on the earlier to occur of
(i) the date that is twelve (12) months from the Resignation Date, or (ii) the
date on which Mr. Wood becomes eligible for health and/or dental insurance
coverage under another employer’s health insurance plan (the “Health Insurance
Severance Period”), the Company agrees to continue to pay 80% of the health
and/or dental insurance premium on behalf of Mr. Wood for continuation of
Mr. Wood’s health and/or dental insurance coverage under the Company’s group
plans, provided that Mr. Wood continues to timely pay his 20% share of the
premium. At the end of the Health Insurance Severance Period, Mr. Wood may elect
to continue health and/or dental insurance premium and insurance coverage under
the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”) for up to an
additional eleven (11) months with the Company paying 50% of the health and/or
dental insurance premium and Mr. Wood paying 50% of the health and/or dental
insurance premium for such coverage.

5. Release. In consideration of the payment of the severance benefits as
described above, which Mr. Wood acknowledges he would not otherwise be entitled
to receive, Mr. Wood hereby fully, forever, irrevocably, and unconditionally
releases, remises, and discharges the Company, its officers, directors,
stockholders, corporate affiliates, subsidiaries, parent companies, agents, and
employees (each in their individual and corporate capacities), all of the
Company’s employee benefit plans, and all of the Company’s employee benefit plan
fiduciaries (hereinafter, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities, and
expenses (including, but not limited to, attorneys’ fees and costs), of every
kind and nature which Mr. Wood ever had or now has against the Released Parties,
including, but not limited to, any and all claims arising out of Mr. Wood’s
employment with and/or separation from the Company, including, but not limited
to, all employment discrimination claims under or arising out of Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Age Discrimination
in Employment Act, 29 U.S.C. § 621 et seq., the Americans With Disabilities Act
of 1990, 42 U.S.C., § 12101 et seq., the Rehabilitation Act of 1973, 29 U.S.C. §
701 et seq., Executive Order 11246 and Executive Order 11141, the Massachusetts
Fair Employment Practices Act., M.G.L. c.151B, § 1 et seq., all as amended; all
claims under of arising out of the Family and Medical Leave Act, 29 U.S.C.
§ 2601 et seq., Section 806 of the Corporate and Criminal Fraud Accountability
Act of 2002, 18 U.S.C. 1514(A), the Fair Credit Reporting Act, 15 U.S.C. § 1681
et seq., the Employee Retirement Income Security Act of 1974 (“ERISA”), 29
U.S.C. § 1001 et seq., the Massachusetts Civil Rights Act, M.G.L. c.12 §§ 11H
and 11I, the Massachusetts Equal Rights Act, M.G.L. c.93, § 102 and M.G.L.
c.214, § 1C, the Massachusetts Labor and Industries Act, M.G.L. c.149, §1 et
seq., the Massachusetts Privacy Act, M.G.L. c. 214, § 1B, and the Massachusetts
Maternity Leave Act , M.G.L. c. 149, § 105(d), all as amended; all common law
claims, including, but not limited to, actions in tort, defamation, and breach
of contract; all claims to any non-vested ownership interest in the Company,
contractual or otherwise, including, but not limited to, claims to stock or
stock options; and any claim or damage arising out of Mr. Wood’s employment with
or separation from the Company (including, but not limited to, a claim for
retaliation) under any common law theory or any federal, state, or local statute
or ordinance not expressly referenced above; provided, however, that nothing in
this Agreement prevents Mr. Wood from filing, cooperating with, or participating
in any proceeding before the EEOC or a state Fair Employment Practices Agency
(except that Mr. Wood acknowledges that he may not be able to recover any
monetary benefits in connection with any such claim, charge, or proceeding).

6. Transition Assistance and Consulting. Mr. Wood agrees to cooperate and
provide assistance in the transition of his job responsibilities to a new
President and Chief Executive Officer and/or the Board of Directors (the
“Transition Assistance”) during the period commencing on the execution of this
Agreement and ending on the Resignation Date (the “Transition Period”). For the
period beginning on the first day after the Resignation Date and extending for
thirty (30) months thereafter (January 1, 2007 to June 30, 2009), Mr. Wood shall
provide consulting services and assistance to the Company upon the Company’s
request at any time and from time to time.

7. Indemnification. The Company shall indemnify Mr. Wood in accordance with the
Company’s By-Laws and that certain Indemnity Agreement between the Company and
Mr. Wood dated June 14, 2005.

8. Non-Disclosure and Inventions. Mr. Wood acknowledges and reaffirms his
obligation under applicable law and his Proprietary Information and Inventions
Agreement with the Company dated April 14, 2003, which shall continue in full
force and effect, to keep confidential all non-public information concerning the
Company which he acquired during the course of his employment with the Company,
including, but not limited to, business and marketing plans, product
developments, financial data, personnel information, customer and supplier
lists, contacts at or knowledge of customers or prospective customers, and any
non-public information of customers. Mr. Wood further reaffirms his obligation
concerning inventions under applicable law and his Proprietary Information and
Inventions Agreement with the Company dated April 14, 2003, which shall continue
in full force and effect. For purposes of this section, “Company” shall also
include any subsidiary of the Company.

9. Non-Competition. Mr. Wood acknowledges and reaffirms his non-competition
obligations under his Non-Competition Agreement dated April 14, 2003, which
obligations shall continue in full force and effect.

10. Return of Company Property. Mr. Wood agrees to return all Company property
and equipment in his possession or control as of the Resignation Date,
including, but not limited to, keys, cellular telephone, wireless handheld
devices, computer hardware, software and printers, Company identification, and
all Company files and documents (and copies thereof). Mr. Wood further agrees to
leave intact all electronic Company documents, including those which he
developed or helped develop during his employment. Mr. Wood shall be permitted
to purchase his Verizon mobile telephone after he returns it to the Company and
all Company information, including but not limited to customer and vendor
contacts, have been expunged. Mr. Wood shall also be permitted to retain the
telephone number and assume the Verizon account for such Verizon mobile
telephone. Mr. Wood agrees that (to the extent that any of the following are
under his control) he shall cancel all accounts for his benefit, if any, in the
Company’s name, including, but not limited to, credit cards, telephone charge
cards, cellular phone accounts, and computer accounts as of the Resignation
Date.

11. Cooperation. Mr. Wood agrees to cooperate fully with the Company in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Company. Mr. Wood’s full
cooperation in connection with such claims or actions shall include, but not be
limited to, his being available to meet with Company counsel to prepare for
trial or discovery or any administrative hearing or mediation or other
alternative dispute resolution mechanism, and to act as a witness when requested
by the Company at reasonable times designated by the Company. The Company agrees
to reimburse Mr. Wood for reasonably documented travel, food, and lodging
expenses in connection with the aforementioned cooperation. Mr. Wood further
agrees to execute and deliver such instruments, documents, certificates, and
affidavits and supply such other information and take such further action as the
Company reasonably requires in order to effectuate Mr. Wood’s resignation from
all offices, titles, statuses, and positions with the Company and its
subsidiaries and affiliates.

12. Business Expenses and Compensation. Mr. Wood acknowledges that he has been
reimbursed by the Company for all business expenses incurred in connection with
the performance of his employment and that no other reimbursements are owed to
him. He further acknowledges that he has received payment in full for all
services rendered in conjunction with his employment by the Company and that no
other compensation is owed to him.

13. Tax Matters. In connection with the payments and consideration provided to
Mr. Wood pursuant to this Agreement, the Company shall withhold and remit to the
tax authorities the amounts required under applicable law, and Mr. Wood shall be
responsible for the payment of all applicable taxes with respect to such
payments and consideration under applicable law.

14. Nature of Agreement. Mr. Wood and the Company understand and agree that this
Agreement is a severance and settlement agreement and does not constitute an
admission of liability or wrongdoing on the part of either party.

15. Amendment. This Agreement shall be binding upon the parties and may not be
abandoned, supplemented, changed, or modified in any manner, orally or
otherwise, except by an instrument in writing of concurrent or subsequent date
signed by a duly authorized representative of the parties hereto. This Agreement
is binding upon and shall inure to the benefit of the parties and their
respective agents, assigns, heirs, executors, successors, and administrators.

16. Validity. Should any part, term, or provision of this Agreement be declared
or be determined by any court of competent jurisdiction to be illegal or
invalid, the validity of the remaining parts, terms, or provisions shall not be
affected thereby, and said illegal or invalid part, term, or provision shall be
deemed not to be a part of this Agreement.

17. Confidentiality. To the extent permitted by law, Mr. Wood and the Company
understand and agree that the terms and contents of this Agreement, and the
contents of the negotiations and discussions resulting in this Agreement, shall
be maintained as confidential by the parties and their agents and
representatives, and that none of the above shall be disclosed except to the
extent required by federal or state law or as otherwise agreed to in writing by
the authorized agent of each party or as necessary to enforce the terms of this
Agreement, or on a need-to-know basis within the Company.

18. Non-Disparagement. Mr. Wood understands and agrees that as a condition for
payment to him of the monetary and other consideration herein, he shall not make
any false, disparaging, or derogatory statements in public or private to any
person or media outlet regarding the Company or any of its directors, officers,
employees, agents, or representatives or the Company’s business affairs and
financial condition.

19. Entire Agreement. This Agreement contains and constitutes the entire
understanding and agreement between the parties hereto with respect to the
severance and settlement and release matters specified in this Agreement, and
cancels and supersedes all previous oral and written negotiations, agreements,
commitments, and writings in connection therewith or relating thereto.

20. Applicable Law, Consent to Jurisdiction and Dispute Resolution. This
Agreement shall be interpreted and construed in accordance with the laws of the
Commonwealth of Massachusetts, without regard to their conflict of laws
provisions. Mr. Wood hereby irrevocably submits to and acknowledges and
recognizes the jurisdiction of the courts of the Commonwealth of Massachusetts
or, if appropriate, a federal court located in Massachusetts (which courts, for
purposes of this Agreement, are the only courts of competent jurisdiction) over
any suit for injunctive relief for breach of Section 10 or Section 11 of this
Agreement. Any other claim or controversy arising out of or relating to this
Agreement or any breach thereof shall be settled by arbitration in Boston,
Massachusetts, as administered by the American Arbitration Association under its
National Rules For the Resolution of Employment Disputes.

21. Acknowledgments. Mr. Wood acknowledges that he has been given twenty-one
(21) days to consider this Agreement and that the Company advised him to consult
with any attorney of his own choosing prior to signing this Agreement. Mr. Wood
may revoke this Agreement for a period of seven (7) days after the execution of
this Agreement, and the Agreement shall not be effective or enforceable until
the expiration of this seven (7) day revocation period. Mr. Wood understands and
agrees that by entering into this Agreement he is waiving any and all rights or
claims he might have under the Age Discrimination In Employment Act, as amended
by the Older Workers Benefit Protection Act, and that he has received
consideration beyond that to which he was previously entitled.

22. Voluntary Assent. Mr. Wood affirms that no other promises or agreements of
any kind have been made to or with him by any person or entity whatsoever to
cause him to sign this Agreement, and that he fully understands the meaning and
intent of this Agreement. Mr. Wood states and represents that he has had an
opportunity to fully discuss and review the terms of this Agreement with an
attorney. Mr. Wood further states and represents that he has carefully read this
Agreement, understands the contents herein, freely and voluntarily assents to
all of the terms and conditions hereof, and signs his name of his own free act.
IN WITNESS WHEREOF, all parties have set their hand and seal to this Agreement
as of the date written below.

     
JOHN W. WOOD JR.
/s/ John W. Wood Jr
 
Date: January 9, 2007
 
   
 
   
ANALOGIC CORPORATION
By: /s/ Bernard M. Gordon
 
Date: January 29, 2007
 
   
Bernard M. Gordon
Executive Chairman
 


 
   

